Citation Nr: 0726440	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  01-08 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


Entitlement to service connection for a bilateral ankle 
disorder.

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




INTRODUCTION

The veteran had active duty from January 1948 to February 
1953.  This matter arose from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for degenerative 
arthritis of the ankles and knees.  The veteran testified 
before an Acting Veterans Law Judge (AVLJ) at a hearing in 
May 2003.  That AVLJ is no longer with the Board, and the 
veteran, by letter received in July 2007, chose to proceed 
without additional hearing.  A transcript of the October 2003 
hearing is of record and has been reviewed by the 
undersigned.

The case was remanded in October 2003 and May 2006 for 
additional development.  It is again before the Board for 
determination.


FINDINGS OF FACT

1.  A bilateral ankle disorder did not have its onset in 
service and is not shown to be related to any injury or 
incident in service; arthritis of the ankles is not shown.

2.  A bilateral knee disorder did not have its onset in 
service and is not shown to be related to any injury or 
incident in service; arthritis of the knees is not shown.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A bilateral knee disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Preadjudication notice was sent to the veteran in a letter of 
March 2001.  Letters sent to him in May 2002 and March 2004, 
subsequent to the initial adjudication, further clarified the 
requirements for substantiating his claim and the 
responsibilities of the VA and the veteran with regard to 
obtaining relevant evidence.  Together the letters provided 
notice consistent with VCAA with the exception of notice 
concerning the assignment of disability ratings and effective 
dates.  This information was given him in an SSOC issued in 
September 2006.  However, the lack of timeliness of Dingess 
notice does not result in any prejudice to the veteran 
because his claims are denied below and the issues of the 
disability ratings and effective dates are moot.  With regard 
to the other elements of required notice, although the 2002 
and 2004 letters postdated the initial adjudication, 
subsequent process and adjudication was accomplished in SSOCs 
in August 2002, March 2005 and September 2006.  The Board 
finds no prejudice to the veteran's claim occasioned by any 
deficiency in VCAA notice.  See Barnard v. Brown, 4 Vet. App. 
384 (1993).

In addition, it appears that all obtainable relevant evidence 
identified by the veteran has been made a part of the record.  
Service medical records and Social Security Administration 
(SSA), private and VA records are in the claims file. The 
veteran has also been afforded VA examination.  Neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, that would need to be 
obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development on this 
issue, and doing so would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran contends that he has bilateral ankle and knee 
disability as a result of the many parachute jumps he made in 
service in Korea.  The evidence shows that he served in Korea 
during the Korean Conflict and that he was awarded a Combat 
Infantryman Badge and Parachute Badge.  Under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury occurred in or was aggravated in service, not to 
link the claimed disorder etiologically to a current 
disorder.  It does not obviate the requirement that a veteran 
must submit medical evidence of a causal relationship between 
his current condition and service.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  Consequently, section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  
Consistent with this the Board accepts and finds that he made 
multiple parachute jumps, landing on his feet with any 
associated effect on his knees and ankles, in the course of 
combat.

Service medical records are devoid of any complaints, 
treatment or findings of knee or ankle injury or problems.  
The veteran does not claim treatment in service for knee or 
ankle problems.  The service separation examination of 
February 1953 shows normal lower extremities.  

Post service treatment records, including those from SSA and 
private sources pertain to treatment from 1979 to 1999.  The 
initial indication of knee or ankle complaints was in January 
1998 when the veteran was treated for a left ankle sprain.  
Subsequently in 1998, he complained of pain in the right knee 
beginning two months previously and in the left ankle since 
his injury.  On a July 2000 protocol for cold injuries he 
reported bilateral knee and ankle injuries.  

On VA examination in October 2000 the examiner diagnosed 
multiple peripheral joint complaints in the lower extremities 
and noted that x-rays might show some degenerative changes 
but he would think of such changes as unrelated to service.  
X-ray showed normal knees except for vascular calcification 
and normal ankles except for a calcaneal plantar spur.

On VA general medical examination in April 2001 the 
examiner's impression was peripheral degenerative arthritis 
of the knees and ankles.  X-ray studies were not 
accomplished.  On x-ray studies accomplished in connection 
with an April 2004 VA examination, the radiologist noted a 
clinical history of parachute jumps but found no significant 
bone or joint abnormality in the veteran's knees, especially 
after considering the veteran's age, and no significant bone 
or joint abnormality in either ankle.  On the examination the 
veteran noted no specific jump injuries in service and 
reported that he developed pain in his knees and ankles in 
1990.  The examining physician reviewed the claims folder, 
and after examination entered an impression of strain of the 
knees, x-rays negative for age, and bilateral heel spurs.  In 
June and August 2006 addenda to the examination the examiner 
opined that knee and ankle symptoms most likely represented 
the aging process and that it was less likely that not that 
the current problem was related to parachute jumps.  

A review of the evidence shows the initial indications of 
knee and/or ankle problems in 1998, almost 45 years after 
service.  Even the history of knee and ankle problems since 
1990 as reported on the most recent VA examination places the 
initial manifestations more than 36 years after service.  The 
only competent evidence concerning a link between the 
veteran's current knee and ankle problems and service, 
including parachute jumps in combat, is that provided by the 
VA examiner in 2004.  That opinion was that there was no such 
link.  The veteran, as noted above, although competent to 
provide the evidence of parachute jumping in service, is not 
competent himself to provide the necessary evidence of 
medical causation.  Therefore, the great preponderance of the 
evidence is against a finding of a link, or nexus, between 
the veteran's current knee and ankle disorders and service.

The Board notes the impression of degenerative arthritis in 
the veteran's peripheral joints on the April 2001 VA 
examination.  However, x-ray studies in 2000 and in 2004 did 
not show arthritis in his knees and ankles.  Even if 
arthritis were assumed on the recent x-rays, there were no 
manifestations until many years after service and the 
examiner in 2000 noted that any such changes would be 
unrelated to service.  Therefore, arthritis would not be 
presumed to have begun in service because there were no 
manifestations within one year of service discharge, 
38 C.F.R. §§ 3.307, 3.309 (2006), and no competent medical 
opinion links it to service or an incident in service.  


ORDER

Service connection for a bilateral ankle disorder and for a 
bilateral knee disorder is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


